SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) Belvedere Resources Corporation (Name of Issuer) Common Stock, par value $0.00001 per share (Title of Class of Securities) (CUSIP Number) Shawn Englmann #508 – 170 West 1st Street, North Vancouver, British Columbia Canada V7M 3P2 (778) 892-2490 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 12, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. (However, see the Notes). 1 1. Name of Reporting Person: S.S. or I.R.S. Identification No. of above person: George Michael Rock Rutherford 2. Check the Appropriate Box if a Member of a Group: (a)¨ (b)¨ 3. SEC Use Only 4. Source of Funds: PF 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Item 2(d) or 2(e): ¨ 6. Citizenship or Place of Organization: United States of America NUMBEROF SHARES BENEFICIALLY
